EXAMINER'S AMENDMENT
&
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Response to Arguments
The Examiner withdraws the Claim Objections to Claims 15 and 16.
Regarding Claim 15, the Examiner withdraws the Claim Objection as the dependency of Claim 15 has been amended to be dependent upon a method Claim. 
Regarding Claim 16, the Examiner withdraws the Claim Objection as the preamble of Claim 16 has been amended to be in the statutory category of a process alone.

The Examiner withdraws the 35 USC 112(b) Rejection of Claims 9-15.
Regarding Claim 9, the dependency upon Claim 1 has been removed by amendment. The Claim has been amended to include those portions of Claim 1 that are considered relevant.
The 35 USC 112(b) Rejection to Claim 10 is removed as Claim 10 has been cancelled.


Applicant’s arguments, see pages 7-9, filed 03/19/2021, with respect to Claims 1-9 and 11-20 have been fully considered and are persuasive.  The 35 USC 103 Rejection of 03/02/2021 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Judson Champlin (Reg No 34,797) on 03/31/2021.

The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) A digital sampling oscilloscope (DSO) comprising: 

an analog measurement input interface arranged in a housing wall of the housing; 
at least one measurement acquisition system having a digitizer and an acquisition memory coupled to the digitizer, the at least one measurement acquisition system being integrated into the housing and being coupled to the analog measurement input interface; 
a signal generator integrated into the housing; and
an operation mode control signal output interface arranged in [[a]] the housing wall of the housing, the signal generator being coupled to the operation mode control signal output interface and being configured to output an operation mode control signal to a device under test (DUT) connected to both the operation mode control signal output interface and the analog measurement input interface for controlling a test operation mode of the DUT.

9. (Currently Amended) A process of testing a device under test (DUT) using [[the]] a digital sampling oscilloscope (DSO) having a housing, an analog measurement input interface arranged in a housing wall of the housing, at least one measurement acquisition system having a digitizer and an acquisition memory coupled to the digitizer, the at least one measurement acquisition system being integrated into the housing and the housing wall of the housing, the signal generator being coupled to the operation mode control signal output interface, the process comprising: -4- 
connecting [[a]] the DUT to the operation mode control signal output interface and the analog measurement input interface of the DSO; 
outputting, by the signal generator of the DSO, an operation mode control signal to the DUT connected to the operation mode control signal output interface; and 
setting a test operation mode in the DUT according to a content of the operation mode control signal.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-9 and 11-20 are allowed.
Regarding Claim 1, the prior art of record fails to teach or suggest singly or in combination a digital sampling oscilloscope, comprising:
“an operation mode control signal output interface arranged in a housing wall of the housing, the signal generator being coupled to the operation mode control signal output interface and being configured to output an operation mode control signal to a device under test (DUT) connected to both the operation mode control signal output 
Claims 2-8 are allowed as depending on Claim 1.

Regarding Claim 9, the prior art of record fails to teach or suggest singly or in combination a process of testing a device under test using a digital sampling oscilloscope, comprising:
“outputting, by the signal generator of the DSO, an operation mode control signal to the DUT connected to the operation mode control signal output interface; and setting a test operation mode in the DUT according to a content of the operation mode control signal” in combination with the other limitations of the Claim.
Claims 11-15 are allowed as depending on Claim 9.

Regarding Claim 16, the prior art of record fails to teach or suggest singly or in combination a testing method for testing a device under test, the testing method comprising:
“outputting, by the signal generator of the DSO, an operation mode control signal to the DUT; setting a test operation mode in the DUT according to a content of the operation mode control signal; and acquiring, by the measurement acquisition system, 
Claims 17-20 are allowed as depending on Claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        03/31/2021

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866